Citation Nr: 1714653	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for right shoulder disability to include rotator cuff bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served on active duty United States Navy from September 1988 to September 2008.  The Veteran served in both the Gulf war and the Afghanistan war, but did not face combat.  

This matter comes before the Board of Veterans' Appeals (Board) following a Board Remand in April 2016.  This matter was originally on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia.  Jurisdiction has been transferred to the Baltimore, Maryland RO.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted, the Board remanded this matter in April 2016 for additional development. However, the Board's directives in relation to the claim seeking service connection for a right shoulder disorder have not been substantially completed.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The April 2016 Remand contained specific instructions regarding the required
medical opinions.  The Board ordered the Appeals Management Center (AMC), to forward the Veteran's records to an orthopedic specialist for review, and if needed schedule the Veteran for a VA examination, also by an orthopedic specialist, to address the nature and etiology of his right shoulder disability.  The Board ordered the examiner to acknowledge reviewing all pertinent documents in the VBMS and Virtual VA files, and to provide a well-reasoned rationale for any opinion provided; and to reconcile any opinion with the Veteran's service treatment records, personnel records, and any post service diagnosis, lay statement, or testimony of the Veteran. 

The Board notes that the Veteran in his Appeal Brief dated March 13, 2017, claimed that the examination of June 2016, in response to the remand was inadequate in that the Veteran had suffered shoulder pain for many years.  The Veteran indicated the examination did not consider the issue of continuity of symptomatology.

The Veteran was seen by a nurse practitioner provided by the VA on June 21, 2016.  While the examiner provided a thorough and well-reasoned opinion, there is no indication that the examiner is an orthopedic specialist, as was directed in the remand, or that the Veteran's records were forwarded to an orthopedic specialist for review.  Therefore, the Board must return this examination for compliance with the remand directives.  See Stegall, at 271.

Given the absence of substantial compliance with the Board's prior remand directives, this case must be remanded so that the AOJ can schedule the Veteran for the previously directed examination for review of records by an orthopedic specialist to assess the nature and etiology of the Veteran's rotator cuff injury.  The examiner must be asked to reconcile the medical opinions of record and to opine whether the Veteran's rotator cuff injury was aggravated or caused by service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.159(c)(4) (2012).  The examiner must be informed that all opinions must be supported with rationale.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's records to an orthopedic specialist, and if needed schedule the Veteran for a VA examination, with an orthopedic specialist to address the nature and etiology of his right shoulder disability.  The examiner must be provided access to the appellant's  VBMS file and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  As to each and every right shoulder disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  A complete well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran. 

2.  Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





